       Case 2:20-cv-09747-PA-E Document 6 Filed 10/26/20 Page 1 of 2 Page ID #:30

                                                                                                             JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-09747 PA (Ex)                                            Date    October 26, 2020
 Title            Manufacturers Bank v. Amparal S. Gharial, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  G. Garcia                                Not Reported                          N/A
                Deputy Clerk                              Court Reporter                       Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendants:
                              None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

       Before the the Court is a Notice of Removal filed by Kevin Sandoval (“Sandoval”) on
October 23, 2020. (Dkt. No. 1.) Plaintiff Manufacturers Bank (“Plaintiff”) filed its complaint in
Los Angeles County Superior Court alleging a single state-law claim for unlawful detainer.
Sandoval, who is appearing pro se, asserts that this Court has subject matter jurisdiction on the
basis of federal question jurisdiction. (Id. ¶¶ 5-14.) See 28 U.S.C. § 1331.

       Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co. of Am., 511 U.S. 375, 377 (1994). A “strong presumption” against removal jurisdiction
exists. Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992). In seeking removal, the
defendant bears the burden of proving that jurisdiction exists. Scott v. Breeland, 792 F.2d 925,
927 (9th Cir. 1986).

        Under 28 U.S.C. § 1331, this Court has original jurisdiction over civil actions “arising
under” federal law. Removal based on § 1331 is governed by the “well-pleaded complaint” rule.
Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). Under the rule, “federal jurisdiction
exists only when a federal question is presented on the face of plaintiff’s properly pleaded
complaint.” Id. at 392. If the complaint does not specify whether a claim is based on federal or
state law, it is a claim “arising under” federal law only if it is “clear” that it raises a federal
question. Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996). Thus, plaintiff is generally
the “master of the claim.” Caterpillar, 482 U.S. at 392. There is no federal question jurisdiction
simply because there is a federal defense to the claim. Id. The only exception to this rule is
where a plaintiff’s federal claim has been disguised by “artful pleading,” such as where the only
claim is a federal one or is a state claim preempted by federal law. Sullivan v. First Affiliated
Sec., Inc., 813 F.2d 1368, 1372 (9th Cir. 1987).

      Here, the underlying Complaint contains a single cause of action for unlawful detainer,
which does not arise under federal law. Sandoval alleges that removal is proper because
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 2
       Case 2:20-cv-09747-PA-E Document 6 Filed 10/26/20 Page 2 of 2 Page ID #:31

                                                                                                 JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-09747 PA (Ex)                                    Date   October 26, 2020
 Title          Manufacturers Bank v. Amparal S. Gharial, et al.

Plaintiff’s actions in attempting to evict Sandoval violates the Protecting Tenants at Foreclosure
Act (the “PTFA”) and that Plaintiff’s unlawful detainer action is an artfully pleaded action that is
in fact for violation of the PTFA. (See Notice of Removal ¶ 7.) However, the PTFA does not
create a private right of action; rather, it provides a defense to state law unlawful detainer
actions. See Logan v. U.S. Bank Nat’l Ass’n, 722 F.3d 1163, 1165 (9th Cir. 2013) (affirming
dismissal of complaint because the PTFA “does not create a private right of action allowing
[plaintiff] to enforce its requirements”). Neither a federal defense nor a federal counterclaim
forms a basis for removal. See Caterpillar, 482 U.S. at 392; see also Vaden v. Discover Bank,
556 U.S. 49, 59-62, 129 S. Ct. 1262, 173 L. Ed. 2d 206 (2009) (“Under the longstanding
well-pleaded complaint rule, . . . a suit ‘arises under’ federal law ‘only when the plaintiff’s
statement of his own cause of action shows that it is based upon [federal law].’” (quoting
Louisville & Nashville R.R. Co. v. Mottley, 211 U.S. 149, 152 (1908))). Sandoval therefore has
failed to invoke this Court’s federal question jurisdiction.

       For the foregoing reasons, Sandoval has failed to meet his burden to demonstrate that
federal subject matter jurisdiction exists over this action. Because the Court lacks subject matter
jurisdiction, this action is hereby remanded to Los Angeles County Superior Court, Case No.
20VECV000325. See 28 U.S.C. § 1447(c). Sandoval’s Request to Proceed In Forma Pauperis
(Dkt. No. 3) is denied as moot.

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                          Page 2 of 2
